Citation Nr: 1809221	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  07-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to August 1961, and from August 1963 to November 1980.  

This matter comes before the Board of Veterans'Appeals (Board) on appeal from an August 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2017 Board remand, the Board detailed the extensive procedural history of this case and that procedural history is reincorporated herein by reference.  In October 2017, the matter was again remanded to the AOJ to issue a supplemental statement of the case regarding the Veteran's TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in March 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The record includes the Veteran's service treatment and personnel records.  All released or submitted private treatment records have also been associated with the claims file.  All available VA treatment records have been obtained.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

With respect to VA examinations, VA has provided the Veteran with examinations in June 2014, July 2015, January 2016, April 2016, and May 2017 during the appeals period.  

However, in May 2017, the Veteran alleged problems with the May 2017 VA examination for the central nervous system and neuromuscular diseases.  The Veteran noted issues regarding his nose, right eye, skin, insomnia, tremors, bowels, and urinary issues.  The Veteran also noted that the examiner erroneously stated that he is right-handed when, in fact, the Veteran is left-handed.  The Board points out that these issues are either not service-connected disabilities or they do not affect the assessment of the Veteran's occupational abilities for purposes of a TDIU.  As such, these issues are not relevant to this decision.  Nevertheless, even assuming that the May 2017 VA examination was inadequate, the Board has carefully reviewed the other VA treatment and examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained. 

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to a TDIU

The Veteran has claimed that he is unable to work due to his service-connected disabilities. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Finally, a TDIU claim presupposes that the rating for the service-connected conditions are less than 100 percent, and only asks for TDIU because of subjective factors that the objective ratings do not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The Veteran's service connected disabilities include the following:  facial scars, rated as 80 percent from August 15, 2013; post-traumatic stress disorder (PTSD), rated as 50 percent from October 11, 2013; right eye ptosis, rated as 10 percent from February 27, 2006; right eyelid painful scar, rated as 10 percent from August 15, 2013; tinnitus, rated as 10 percent from July 11, 2014; left foot 5th toe scar, rated as 0% from December 1, 1980; left 5th finger scar, rated as 0 percent from February 27, 2006; nose paresthesia, rated as 0 percent from February 27, 2006; and bilateral hearing loss, rated as 0 percent from July 11, 2014.  The Veteran's combined evaluation for VA compensation purposes is 90 percent from August 15, 2013.  Based on the foregoing, the Veteran has met the schedular requirements for TDIU for the entire period on appeal, which arose from a claim received in May 2015, based on a combined disability evaluation of 90 percent.  See 38 C.F.R. § 4.16(a). 

Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU, the Board must still consider whether his service-connected disabilities have precluded him from securing or following any substantially gainful occupation.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In his May 28, 2015 application for TDIU, the Veteran indicated that his service-connected PTSD and facial scars prevented him from securing or following any substantially gainful occupation.  The Veteran stated that he had two years of college education and that he had worked in law enforcement prior to leaving the job based on his PTSD and facial scar disabilities.  

The Board will evaluate the evidence for the Veteran's TDIU claim from May 28, 2014, which is one year prior to the May 28, 2015 receipt of the claim.  See 38 U.S.C.A. § 5110(b) and 38 C.F.R. § 3.400(o)(2) (providing for an increased rating for up to one year prior to receipt of the increased rating claim if entitlement to the increase occurred within the year prior to the claim for increase)..  

In June 2014, the Veteran appeared for a VA examination for his service-connected PTSD.  The examiner opined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had retired in 2003 as the assistant chief of police for a community college.  The Veteran reported no interest in working, particularly since he stated that he was experiencing much anger and frustration on the job.  The examiner noted no criminal or legal activity, although the Veteran reported significant anger outbursts that included threatening a female restaurant receptionist and a family friend.  The examiner noted that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships and had difficulty in adapting to stressful circumstances, including work or a worklike setting.

However, the examiner noted that the Veteran appeared at the examination nicely dressed and groomed.  He maintained excellent eye contact, bright affect, and had a fairly euthymic mood.  He exhibited no evidence of significant anxiety during the interview and minimal hypervigilance.  The Veteran became sad and his eyes filled with tears as he described his uncontrollable anger and its impact on his family.  The examiner noted that the Veteran's communication skills were fine with no evidence of significant cognitive impairment.  He was well-oriented and exhibited no psychosis or thought disorder.  The examiner noted that the Veteran had sleep difficulties and had become withdrawn socially because he wanted to avoid having anger outbursts in public.  

In June 2015, the AOJ contacted the Veteran's prior employer's human resource department.  The AOJ stated that the human resources department told the AOJ that the Veteran had retired due to years in service and not due to a disability.  See June 2015 report of general information.

Also, in June 2015, the Veteran was treated at VA hospital.  The treater noted that the Veteran complained of irritability which could be triggered by the weather or the news.  For example, the Veteran complained about the behavior of Baltimore police in recent riots, stating he was a police officer and he would have never allowed looting or the injury of fellow officers.  The Veteran was casually dressed and groomed and his behavior was cooperative.  His speech exhibited normal rate, tone, volume, and language.  Although he exhibited limited insight, the Veteran's logic and memory were intact and he exhibited adequate concentration, judgment, and fund of knowledge. 

In July 2015, the Veteran appeared for a VA examination for his service-connected PTSD.  The examiner opined that the Veteran displayed occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and which only affected his ability to perform occupational tasks during periods of significant stress.  Their symptoms were controlled by medication.  The Veteran complained of problems with concentration and his ability to walk far due to a bad knee.  

While the Veteran alleged that he attempted to punch his wife, the examiner interviewed the Veteran's wife.  The examiner noted that the Veteran's wife denied that the Veteran made any attempt to hit or act aggressively towards anyone.  

The Veteran stated that he felt panicked and had to leave a room full of people at his half-sister's funeral.  He stated that he experienced problems with loud noises and that his PTSD impacted his concentration as he loses focus and cannot focus on words.  The Veteran stated that he had taken a couple of swings at his wife and the man who cuts his grass after being startled.  The examiner noted that in the June 2014 VA examination, Dr. B noted that the Veteran stayed at home due to experiencing anger and outbursts in public.  However, the Veteran did not report any recent arrests, fights, or altercations.  

The examiner stated that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the Veteran did not exhibit any motor abnormalities, including psychomotor agitation/retardation or tics.  The veteran's speech was of normal rate, volume and spontaneous.  His thoughts were logical and goal directed and he did not exhibit any problems in concentration or memory.  The examiner noted that the Veteran experiences irritability and difficulty with social relationships with his wife and that the Veteran also has difficulty in public settings. 

Also, in July 2015, the Veteran appeared for a VA examination regarding his service-connected scars.  The examiner stated that the Veteran's scars had no impact on the Veteran's ability to work.

In September 2015, the Veteran had VA treatment.  The treater stated the Veteran had a long standing history of essential tremor and now also had developed superimposed Parkinsonism with chin tremor, left hand rest tremor, and bradykinesia.  The treater noted that the Veteran also displayed a wide-based ataxic gait secondary to longstanding essential tremor.  The Veteran stated that his balance had worsened over the past year and that he fell twice the previous week.  He reported some intermittent lower extremity numbness.  The Veteran stated that he is forgetful at times.  The Veteran reported that in his previous work as a police officer, he would experience hand tremors while writing tickets and that the hand tremors had progressed to the Veteran having shakes while holding his weapon, causing him to retire from the police force.  The Veteran said that the tremor symptoms had progressed over the past year with worsening tremor at rest and with action.  The Veteran stated his memory has "been bad for a year or so" specifically regarding dates, names, and reading comprehension.  He noted that he had to read a paragraph several times in order to understand it.   The Veteran stated that, in spite of his balance issues, he is too "mean for a cane." 

In January 2016, the Veteran appeared for a VA eye examination.  The examiner noted that the Veteran's service-connected right eye blindness condition affected his ability to work.  The examiner stated that the Veteran was monocular with his left eye being the only seeing eye and that the Veteran could not perform tasks requiring binocular acuity.  The examiner stated that the Veteran also had right and left eye glaucoma that would prevent the Veteran from performing a visual field test with his right eye due to poor vision.  However, the examiner noted that the Veteran's glaucoma was unrelated to the Veteran's service-connected right eye disability.

In April 2016, the Veteran appeared for a VA examination for service-connected scars.  Noting that the Veteran experiences lip pain, no sensory feeling of the skin of the nose, and an inability to breathe from the left nostril, the examiner nevertheless opined that the Veteran's scars or disfigurement of the head, face, or neck did not impact his ability to work.

In June 2016, the Veteran received VA treatment.  The treater stated that the Veteran was now using a cane to help the Veteran keep his balance.  The Veteran reported that his hand shaking was getting worse with activity and that he had to hold objects with both hands.  The Veteran stated that people were starting to notice that his speech was worsening, as well as noticing an increase in his jaw tremors.  

At a June 2016 VA mental status examination, the Veteran was cooperative and appeared casually dressed and groomed and walked slowly with a cane.  He exhibited speech that was normal in rate, tone, volume, and vocabulary.  He had logical thought processes, grossly intact memory, good concentration, good fund of knowledge, and adequate judgment.  

In January 2017, the Veteran received VA treatment.  The treater stated that the Veteran appeared to be alert and oriented, and in no obvious distress.  

At January 2017 VA treatment, the Veteran was calm and cooperative.  He was appropriately dressed and groomed with good personal hygiene.  He was alert and oriented to person, place, and time and displayed normal speech and language.  He displayed normal strength, reflexes, and sensation in both his upper and lower extremities.  However, he displayed "give way phenomena" that was noted throughout with a discrete action tremor.  The Veteran exhibited normal gait, but ambulated cautiously with a cane.

In May 2017, the Veteran appeared for a VA examination for the central nervous system and neuromuscular diseases.  The examiner stated that the Veteran's central nervous system disorders did not impact the Veteran's ability to work.  The examiner explained that the Veteran has paresthesia of the nose and loss of sensation in the middle and tip of his nose which are most likely secondary to the nasal surgery the Veteran previously had.  However, the examiner noted a finding of benign essential tremors that were not related to his service-connected conditions.  The examiner stated that the Veteran's medical records noted Parkinsonian features.  The Veteran stated that he used a cane and walked close to the wall for balance.  The Veteran stated that when he walked, he staggered his left leg and that he got dizzy at times.  

In a June 2017, the Veteran appeared for a VA mental status examination.  The examiner noted that the Veteran was casually dressed and groomed with cooperative behavior.  He walked slowly with a cane in his left hand while running his right hand against the wall for stability.  The Veteran's speech exhibited normal rate, tone, volume, and vocabulary.  He displayed intact logical associations, grossly intact memory, good concentration, good fund of knowledge, good judgment, and intact insight.

In light of the foregoing, the greater weight of the evidence of record suggests that, at most, the Veteran's service-connected disabilities might prevent him from performing physical labor.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful employment.

The Board acknowledges the Veteran's contention that he is unable to work due to service-connected disabilities, particularly his PTSD and facial scars.  As an initial matter, the Board finds this contention less credible since the Veteran's employer stated that the Veteran left employment as a result of mandatory retirement and not because of the service-connected PTSD and facial scars contended in the Veteran's May 2015 TDIU claim.  

Regarding his service-connected PTSD, the Board notes the July 2014 VA examination report of the Veteran stating that he had violent episodes.  Nevertheless, the Board finds the Veteran's contentions to be less credible since, during the July 2015 VA examination, the Veteran's wife reported that she had never experienced nor witnessed any violence from the Veteran.  Furthermore, there are no corroborating arrests or other reports of any violent incidents in the Veteran's claims file.  

While the Board notes that the June 2014 and July 2015 VA PTSD examiners opined that the Veteran displayed occupational and social impairment with decreased work efficiency, the July 2015 opinion further noted that this impairment was due to mild or transient symptoms and that this impairment only affected the Veteran's ability to perform occupational tasks during periods of significant stress.  The July 2015 examiner further noted that the impairment had symptoms that could be controlled by medication.  

Most importantly, in spite of the foregoing PTSD symptoms, VA treatment records and VA examination reports consistently document that the Veteran has adequate mental faculties in terms of concentration, judgment, memory, knowledge, and insight. 

Regarding the Veteran's service-connected facial scars, the Board finds probative the April 2016 VA examination opinion that the Veteran's facial scars would have no effect on his ability to be work in spite of lip pain, left nostril breathing problem, and lack of nose skin sensation associated with the scars.  

Regarding the Veteran's service-connected right eye disabilities, as noted in the January 2016 VA examination, the Board acknowledges that the Veteran has difficulties with his field vision due, in part, to his service-connected right eye disabilities.  However, the Board also notes that the Veteran experiences both left and right eye disabilities related to non-service-connected glaucoma.  Since the right eye disabilities only affect one eye, the Board finds that they do not prevent the Veteran from performing sedentary work.  

Also, the Veteran has not contended, nor does any other evidence exist, to indicate that the Veteran's service-connected tinnitus or any of his other noncompensable service-connected disabilities have affected his ability to secure and follow a substantially gainful occupation.

While the Veteran uses a cane because he experiences physical impairment with hand shaking, balance, and walking due to tremors, the Board notes that tremors are not a service-connected condition and, thus, are not considered in a TDIU claim.  

The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that the Veteran might not be able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as in law enforcement.  However, he completed two years of college, and the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary or light physical types of employment.

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful employment.  Instead, the record indicates that at a minimum, the Veteran likely would be able to perform sedentary work.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Further, as the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16 (a)-(b).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


